MEMORANDUM **
Kathleen Austin appeals the district court’s grants of summary judgment and *672attorneys’ fees in favor of appellee CCC Information Services, an employee benefits plan (“the Plan”), in Austin’s action for disability benefits under the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq. (ERISA). We have jurisdiction under 28 U.S.C. § 1291, and we affirm. Because the parties are familiar with the factual and procedural history of this case, we need not recount it here.
I. Effect of the Settlement Agreement
We review de novo the district court’s grant of summary judgment in favor of the Plan. Botosan v. Paul McNally Realty, 216 F.3d 827, 830 (9th Cir.2000). The issue before us is whether the settlement agreement entered into between Austin and her employer bars Austin’s ERISA action against the Plan. The settlement agreement releases Austin’s employer, its agents, and “all persons acting under, by, through or in concert with” them from a variety of potential claims by Austin, including claims for ERISA benefits. Because the Plan is an entity created and administered by Austin’s former employer, we conclude that the agreement’s broad release clause clearly bars Austin’s ERISA action.
II. Attorneys’ Fees
We review for abuse of discretion the district court’s award of attorneys’ fees to the Plan. Childress v. Darby Lumber, Inc., 357 F.3d 1000, 1011 (9th Cir.2004). Austin covenanted not to file any lawsuit asserting a claim waived under the settlement agreement’s broad release clause. She further agreed to indemnify the released parties for attorneys’ fees if she violated her covenant not to assert waived claims. We therefore conclude that the district court’s award of attorneys’ fees, supported by the express language of the parties’ agreement, was not an abuse of discretion.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.